[Cite as State v. Sidey, 2019-Ohio-5169.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 1-19-32

        v.

COREY R. SIDEY,                                            OPINION

        DEFENDANT-APPELLANT.




                            Appeal from Lima Municipal Court
                              Trial Court No. 19TRC01507

                                       Judgment Affirmed

                           Date of Decision: December 16, 2019




APPEARANCES:

        John C. Huffman for Appellant

        Lisa R. Bradley for Appellee
Case No. 1-19-32



ZIMMERMAN, P.J.

           {¶1} Defendant-appellant, Corey R. Sidey (“Sidey”), appeals the April 10,

2019 judgment entry of the Lima Municipal Court denying his motion to suppress

evidence. For the reasons that follow, we affirm.

           {¶2} This case stems from a February 19, 2019 traffic stop of the vehicle

operated by Sidey after Sergeant Alec Cooper (“Sgt. Cooper”) of the Delphos Police

Department received radio contact from another officer that Sidey’s vehicle had no

front license plate. As a result of the traffic stop, Sidey was cited for operating a

vehicle under the influence of alcohol or drugs-OVI (“OVI”) in violation of R.C.

4511.19(A)(1)(a), (d) a first-degree misdemeanor and for display of license plates,

registrations, marks, placards, and stickers in violation of R.C. 4503.21(A)(1), a

minor misdemeanor. (Doc. No. 1).

           {¶3} On February 20, 2019, Sidey appeared for arraignment and entered

pleas of not guilty. (Doc. No. 4).

           {¶4} On March 26, 2019, Sidey filed a motion to suppress evidence arguing

that Sgt. Cooper did not have a reasonable, articulable suspicion to stop Sidey based

on the observations of another officer and that his testimony alone was insufficient

to establish reasonable articulable suspicion.1 (Doc. No. 12). After a hearing on




1
    The State did not file a response to Sidey’s motion to suppress evidence.

                                                      -2-
Case No. 1-19-32


April 10, 2019, the trial court denied Sidey’s motion to suppress evidence. (Doc.

No. 14).

       {¶5} On April 29, 2019, Sidey withdrew his pleas of not guilty and entered

a no-contest plea, under a negotiated-plea agreement, to OVI in violation of R.C.

4511.19(A)(1)(d). (Doc. No. 18). In exchange for his change of plea, the State

agreed to dismiss the other charges. (Doc. No. 17, 18, 19). The trial court accepted

Sidey’s no-contest plea, found him guilty, and dismissed the other charges. (Doc.

Nos. 17, 18, 19).

       {¶6} Sidey filed his notice of appeal on May 29, 2019. (Doc. No. 20). He

raises one assignment of error for our review.

                               Assignment of Error

       The Trial Court Erred When It Overruled Defendant’s Motion
       To Suppress By Determining That Based Upon The Evidence
       Adduced At The Hearing, There Was Reasonable Suspicion To
       Stop Defendant And That The Testimony Of The Officer
       Initiating The Stop, Alone, Was Sufficient To Establish
       Reasonable Suspicion For The Stop.

       {¶7} In his sole assignment of error, Sidey argues that the trial court erred by

denying his motion to suppress evidence. In particular, he argues that the trial court

erred by concluding that Sgt. Cooper had reasonable, articulable suspicion to believe

that Sidey had committed a display of license plates, registrations, marks, placards,

and stickers vehicle violation. We disagree.



                                         -3-
Case No. 1-19-32


                                 Standard of Review

       {¶8} A review of the denial of a motion to suppress involves mixed questions

of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8, citing

State v. Mills, 62 Ohio St.3d 357, 366 (1992). At a suppression hearing, the trial

court assumes the role of trier of fact and, as such, is in the best position to evaluate

the evidence and the credibility of witnesses. Id. When reviewing a ruling on a

motion to suppress, deference is given to the trial court’s findings of fact so long as

they are supported by competent, credible evidence. Burnside at ¶ 8. With respect

to the trial court’s conclusions of law, however, our standard of review is de novo

and we must decide whether the facts satisfy the applicable legal standard. State v.

McNamara, 124 Ohio App.3d 706, 710 (4th Dist.1997), superseded by state

regulation on other grounds, State v. Schmehl, 3d Dist. Auglaize No. 2-05-33, 2006-

Ohio-1143, ¶ 22.

                                       Analysis

       {¶9} The Fourth and Fourteenth Amendments to the United States

Constitution prohibit warrantless searches and seizures, and any evidence that is

obtained during an unlawful search or seizure will be excluded as “fruits” of an

unconstitutional search Mapp v. Ohio, 367 U.S. 643, 649, 81 S.Ct. 1684 (1961).

The State bears the burden of establishing that a warrantless search and seizure falls

within one of the exceptions to the warrant requirement and that it meets Fourth


                                          -4-
Case No. 1-19-32


Amendment standards of reasonableness at a suppression hearing. City of Xenia v.

Wallace, 37 Ohio St.3d 216 (1988), at paragraph two of the syllabus; State v.

Kessler, 53 Ohio St.2d 204, 207 (1978). See City of Maumee v. Weisner, 87 Ohio

St.3d 295, 297 (1999). An investigatory stop is one exception to the warrant

requirement of the Fourth Amendment. State v. Steinbrunner, 3d Dist. Auglaize

No. 2-11-27, 2012-Ohio-2358, ¶ 13, citing State v. Keck, 3d Dist. Hancock No. 5-

03-27, 2004-Ohio-1396, ¶ 11, State v. Bobo, 37 Ohio St.3d 177, 179 (1988), and

Berkemer v. McCarty, 468 U.S. 420, 439-440, 104 S.Ct. 3138 (1984). When the

constitutionally-challenged-investigatory stop involves

       a vehicle, an officer must, at a minimum have either: (1) a reasonable
       suspicion, supported by specific and articulable facts, that criminal
       behavior has occurred, is occurring, or is imminent; or (2) a
       reasonable suspicion, supported by specific and articulable facts, that
       the vehicle should be stopped in the interests of public safety.

State v. Burwell, 3d Dist. Putnam No. 12-09-06, 2010-Ohio-1087, ¶ 10, citing State

v. Moore, 3d Dist. Marion No. 9-07-60, 2008-Ohio-2407, ¶ 10, State v. Andrews,

3d Dist. Auglaize No. 2-07-30, 2008-Ohio-625, ¶ 8, State v. Chatton, 11 Ohio St.3d

59, 61 (1984), State v. Purtee, 3d Dist. Logan No. 8-04-10, 2006-Ohio-6337, ¶ 9,

and State v. Norman, 136 Ohio App.3d 46, 53-54 (3d Dist.1999).

       {¶10} “An officer’s ‘reasonable suspicion’ is determined based on the

totality of the circumstances.” Id. at ¶ 11, citing Moore at ¶ 11, citing Andrews at ¶

8, citing State v. Terry, 130 Ohio App.3d 253, 257 (3d Dist.1998), citing State v.


                                         -5-
Case No. 1-19-32


Andrews, 57 Ohio St.3d 86, 87 (1991). The question whether a traffic stop violates

the Fourth Amendment involves an objective assessment of an officer’s actions in

light of the facts and circumstances known to the officer at the time he or she

initiates the traffic stop. Dayton v. Erickson, 76 Ohio St.3d 3, 6 (1996), citing

United States v. Ferguson, 8 F.3d 385, 388 (6th Cir.1993). The officer must be able

to point to “‘Specific and articulable facts’ that will justify an investigatory stop by

way of reasonable suspicion include: (1) location; (2) the officer's experience,

training or knowledge; (3) the suspect's conduct or appearance; and (4) the

surrounding circumstances.” Purtee at ¶ 9; State v. Gaylord, 9th Dist. Summit No.

22406, 2005-Ohio-2138, ¶ 9; Bobo, 37 Ohio St.3d at 178-79; State v. Davison, 9th

Dist. Summit No. 21825, 2004-Ohio-3251, ¶ 6.

       {¶11} The officer can rely on his or her personal observations or information

transmitted through dispatch or a flyer of a traffic violation or criminal activity.

Weisner, 87 Ohio St.3d at 297, citing United States v. Hensley, 469 U.S. 221, 231,

105 S.Ct. 675, 681 (1985). State v. Bailey, 3d. Dist. Logan No. 8-07-02, 2008-Ohio-

2254, ¶ 17. State v. Devanna, 3d Dist. Auglaize No. 2-04-12, 2004-Ohio-5096, ¶

13. When an officer relies on information from other officers, the State must show

that the officer (who provided that information) had a valid reasonable suspicion of

a traffic violation or criminal activity. See State v. Wortham, 145 Ohio App.3d 126,

130 (2d Dist.2001), citing Hensley at 221 and Maumee at 297.


                                          -6-
Case No. 1-19-32


        {¶12} Here, in addition to a charge of OVI, Sidey was cited for a display of

license plates, registrations, marks, placards, and stickers violation. Sgt. Cooper

testified that he had observed Sidey operating his vehicle above the posted-speed

limit; although, he was unable to “clock” Sidey’s speed at the time or pace his

vehicle because his patrol vehicle was at a “dead stop.” (Apr. 10, 2019 Tr. at 5-7,

10, 11). Consequently, Sgt. Cooper radioed his partner—Officer Chris Hamacher

(“Officer Hamacher”)—to determine if he was able to “clock” Sidey’s speed. (Id.

at 9). Officer Hamacher advised Sgt. Cooper that Sidey had “no front license plate

on the vehicle.”         (Id. at 6-7, 9, 11).          Thus, based upon Officer Hamacher’s

information, Sgt. Cooper initiated the traffic stop and requested Sidey’s license,

proof of insurance, and vehicle registration. 2 (Id. at 7-8).

        {¶13} Sidey argues that because Sgt. Cooper did not personally observe or

visually verify the absence of a license plate affixed to the front bumper of Sidey’s

vehicle, Officer Hamacher’s testimony was required at the suppression hearing. We

disagree. Contrary to Sidey’s contention, an officer may rely upon information

collectively known to the law enforcement officers involved in the search or

investigation. See State v. Cook, 65 Ohio St.3d 516, 521 (1992). “An officer need

not have knowledge of all the facts necessary to justify an investigatory stop, as long


2
 Officer Hamacher arrived at Sidey’s traffic stop in the midst of Sgt. Cooper and Sidey’s conversation. (Id.
at 15). While speaking with Sidey (about the license plate) with Officer Hamacher to his left, Sgt. Cooper
“detected the odor of alcohol.” (Id. at 8). Sidey admitted to consuming alcohol at the bar while acting as a
designated driver for the passenger of the vehicle. (Id. at 8-9).

                                                    -7-
Case No. 1-19-32


as the law enforcement body as a whole possesses such facts and the detaining

officer reasonably relies on those who possess the facts.” Cook, 65 Ohio St.3d at

521, citing State v. Henderson, 51 Ohio St.3d 54 (1990), Whiteley v. Warden, 401

U.S. 560, 91 S.Ct. 1031 (1971), Hensley, 469 U.S. at 221. See Bailey, 2008-Ohio-

2254, at ¶ 17, citing Cook, 65 Ohio St.3d at 521 (concluding that “just as in the case

of a radio dispatch that justifies an investigatory stop, it is the collective knowledge

of the law-enforcement officers that allows the arresting officer to rely upon those

facts to effect an arrest”). The relevant inquiry is whether the law-enforcement

community as a whole has complied with the Fourth Amendment; the entire system

is required to possess facts justifying the stop or arrest, even though the arresting

officer does not have those facts. Henderson, 51 Ohio St.3d at 57, quoting 1 LaFave

& Israel, Criminal Procedure, Section 3.3(e) (1984).

       R.C. 4503.21 provides in its pertinent part:

       (A)(1) No person who is the owner or operator of a motor vehicle shall
       fail to display in plain view on the front and rear of the motor vehicle
       a license plate that bears the distinctive number and registration mark
       assigned to the motor vehicle by the director of public safety,
       including any county identification sticker and any validation sticker
       issued under sections 4503.19 and 4503.191 of the Revised Code * *
       *

(Italics added.) Here, Sidey argues that his license plate displayed in the front

windshield complied with the requirement of the statute, we disagree. As Sgt.

Cooper approached Sidey’s vehicle, he was careful to stay behind the “B pillar”


                                          -8-
Case No. 1-19-32


because the vehicle had been modified (i.e., “jacked up and raised”). (Apr. 10, 2019

Tr. at 13). As such, Sgt. Cooper could not see the license plate “tucked in between

the dash and the windshield” until Sidey pointed it out. (Id. at 13-14). See State v.

Anderson, 11th Dist. Lake No. 2017-L-127, 2018-Ohio-2455, ¶ 17, (concluding that

because the officer could not see the license plate “propped up in the front

windshield” until he approached the vehicle, the license plate was not “in plain

view” within the meaning of R.C. 4503.21(A)(1)). Under the facts before us,

Sidey’s license plate was not displayed “in plain view,” and not in compliance with

the statutory scheme. Thus, Sgt. Cooper’s corroboration of Officer Hamacher’s

observations eradicated the need for Officer Hamacher’s testimony at the motion

hearing.

       {¶14} Based on the foregoing and under the totality of the circumstances, we

conclude that Sgt. Cooper possessed a “reasonable, articulable suspicion” which

was supported by “specific and articulable facts” that justified this investigatory stop

for a display of license plates, registrations, marks, placards, and stickers violation.

The trial court’s findings are supported by competent, credible evidence. The trial

court did not err by overruling Sidey’s motion to suppress evidence.

       {¶15} Accordingly, Sidey’s assignment of error is overruled.




                                          -9-
Case No. 1-19-32


       {¶16} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

PRESTON and WILLAMOWSKI, J.J., concur.

jlr




                                        -10-